RECEIVED
Fiffh Caurf of nppeo/5, cle/1                                                                                                     COURT OF APP!ALS




                                                                                                                                                                         5th Court of Appeals
GetJrgt:? L. It/len Sr. {_(;ut'f 13/d::J




                                                                                                                                                                          FILED: 03/27/2018
                                                                                                                                      MAR 2 7 2018




                                                                                                                                                                           Lisa Matz, Clerk
                                                                                                                                                                               16:28:38
iP {J 0     Co mtn ~vc e S ../-.
 !Ja I I v.. s   1
                     --
                     -   J e'X o s   7.S'Lo2- 4t..s-8
                                                          fi-e. ?..CJ D
                                                                                                                                  Cl£RK~
                                                                                                                                        USA MATZ
                                                                                                                                            5th DJSTRJCT



                     PE!         /3{) 1313 Y              s 11nmaJJ s v,                                             THE .sr,e;-rt: /JF           ·rex .q s
                                 AItJ J.   -=[};...;;;s--;.._-~i'-~~--={J:::.;;;o:....::'Z..=-4..:....:..._1---=~:::..: ;     os--, '~ . 6 o z '-Jo - LK

                                                     Ml.j reo StJI/ fut"'                                                         Lu,..: f~ng          06 u
          flt,'s          1-eff'-e./'        /s                fa                Seek                               fAc:.          oss/sfonc c.
          lJ f           &uu r          tJ f .f/c e                            Lu /fA                           fur n /sA / n:;                 h1 e       fA e
           fofuL                Cosf                 of h1'-j                                      fr/ul fra/lSCY"/p f.s                               ()Inc(


          Cle;"'k's            f't':_COifd                  ;(\              -tA--e ahove.. app 'E'D (_                                           humhrYS,

           Ci.Arf"~n f I lj          1
                                         Tam                             Luov /c 1~ 9                                       bl1    fYJ 'j    1/,07     Sfo f ~
          hoh r_a J              Covpu           s                One/                         d-espe/'CA fel'j                                 h't-e-d        my
           fran scr             :p f.s                 J~ol'ol-eV"                                       f-o                f/re       o SuccessfuL
            Lur: f            w/ I-A 1-h e Cw ,.-/-.., I iuoul d appt'ec/o. f-e.
           If            ljuu   Luo0 ld Prav/d ~ 111e Lu/t-1, fh /s Vev-lj
            I

           lrnporfon+                             /nftJf'tnc..~f/or7                                                        lt5A-t:J.

                                            Th r:.. n k.                               0ou          f(J.r lj au r f/m e                                    C'A Y"l   d
                 Can s/d ev u              r /o             t'\             !'n                fh /s hl 0 H ~v.
        ~Ol+(
 -·     0~~
-:::
        _g~             (
 -·
--
        (-, [                                   --

                    ~0
                                                 ..

                                                • ..



  -     ;           { 4(
                                                ·-.
                                                ....;
 -
         ~tJ ~~
                                           ..
                                            ;_•;

                                                .<


                    ·~l
                              ,'.,...._:    --!..


             i                :-            ·-·,,
                                                -
 --
 ::..
            ...c.
 -
            ~
            (51         ~~D
 -          c;(;
                    ~g?
-
                    ~(_
--                  # T'